Interim Partnership Agreement between the EC and the Pacific States - Interim Partnership Agreement between the EC and the Pacific States (debate)
The next item is the joint debate on
the report by David Martin, on behalf of the Committee on International Trade, on the recommendation on the draft Council decision on the conclusion of the Interim Partnership Agreement between the European Community, of the one part, and the Pacific States, of the other part (05078/2010 - C7-0036/2010 - 2008/0250(NLE)),
the oral question to the Commission on the Interim Partnership Agreement between the European Community, of the one part, and the Pacific States, of the other part, by Vital Moreira, David Martin, on behalf of the Committee on International Trade - B7-0807/2010).
rapporteur. - Madam President, firstly, I would like to say that I know that, for good reasons, Commissioner De Gucht cannot be with us this evening. I would like to thank him for taking the trouble to call me last week and explain why he is unable to be here, and I would like to thank him and his team at DG Trade for their cooperation and, in particular, Martin Dihm for all his assistance.
I have tried, in my role as rapporteur, to follow on from the good work of the previous rapporteur, my former colleague Glyn Ford. I am fortunate that the adoption of Glyn's resolution in 2009 meant that Parliament already had a clear position on the EC-Pacific Interim Economic Partnership Agreement. Parliament's formal position then is the one that I have tried to follow in my report and question today.
I would like to thank Donatella Pribaz, who was the committee administrator responsible. This turned out to be her last report for the committee before her promotion, so I would like to wish her well in her new job and thank her for making my task here easier. Finally, in terms of acknowledgements, I would also like to welcome the presence here of the Ambassador for Papua New Guinea and to thank him and his staff for their close collaboration. The insights they provided allowed me to make specific input to the report.
Firstly, I would like to make a few general remarks on the agreement and the regional context. Secondly, I plan to discuss three specific aspects of the EPA which I believe it is important to highlight: namely, Aid for Trade, the Fijian political situation and fisheries. Thirdly, I will comment on the future of EC-Pacific trading relations.
In terms of the background and regional integration, this interim - or goods only - EPA has been negotiated with two Pacific states - Papua New Guinea and Fiji. These are the two Pacific island states that have the highest levels of trade with the EU and have key exports destined for the EU market: tuna and sugar respectively.
The EPA gives Papua New Guinea and Fiji duty-free and quota-free access to the EU market in return for the gradual liberalisation of their markets over a 15-year period. Papua New Guinea has committed to liberalising 88% of EU imports on the date of application of this agreement, and Fiji will liberalise 87% over a 15-year period.
The remaining 12 Pacific states either enjoy duty-free and quota-free access through the Everything But Arms scheme or, because of their low level of trade with the EU, have very little interest in an interim EPA. Nevertheless, I believe it is important that, as we move towards a full EPA, we should pursue our objective of regional integration and continue to press for a full EPA involving all the Pacific states.
In terms of the content of the resolution, Parliament has to consent to this agreement before it can be ratified. We will vote on Wednesday - as you have indicated, Madam President - on two different reports, firstly, on consent, which I am recommending that we give, and secondly on the accompanying motion for a resolution. There are other issues in the motion for a resolution but, as I have said, I want to comment particularly on three.
First, regarding Aid for Trade, funding for implementation is crucial to achieving the agreement's objectives of economic diversification and poverty alleviation. It is important that a fair and equitable share of the EUR 2 billion set aside in the 2007 Aid for Trade strategy is directed towards the Pacific region. It is also important to highlight that this interim EPA was conceived as a short-term measure to safeguard the Pacific's trade preferences following the World Trade Organisation (WTO) ruling.
Bearing that in mind, it should not be seen as a sign of EU acceptance of the political regime in Fiji. I would urge the Fijian Government to make moves towards democracy. I hope that the necessary reforms can take place to allow financial support for the Fijian sugar industry to be allocated.
On fishing, the fisheries sector plays a key role in Papua New Guinea's economy and - importantly - provides employment and income to its citizens. In the three tuna processing plants which export to the EU, there are 5 700 employees, the majority of whom are women. This is a country where it is sometimes difficult to find good employment for women.
I support the purpose of the flexible rules of origin in this agreement, namely, to develop the processing industry, but it is essential that the industry develops in a sustainable manner. Environmental considerations are paramount and I have asked, in my report, for the Commission to monitor this aspect and to report back regularly to Parliament on compliance with the regulation on illegal, unreported, and unregulated fishing.
I appreciate that there are some concerns in this House - and specifically in the Committee on Fisheries - about the potential impact of Papua New Guinea's tuna imports on the EU industry. However, when we look at the latest figures, we can see that during the period 2003-2009, imports made up around only 2% of total preserved and prepared fish imports and around only 3% of preserved and prepared tuna imports. I do not believe that this low level of imports will threaten the domestic EU industry, especially if we take into account the limited capacity of the Pacific states' fishing fleets and the limited on-land processing capacity.
Nevertheless, it is, of course, right that we should continue to monitor the situation and that, if there are any unexpected increases in fishing products coming from Papua New Guinea, the Commission should take appropriate action. As I mentioned earlier, I hope that the Pacific states can agree a comprehensive regional EPA.
In my report, I have recommended the inclusion of several points of substance in future negotiations, which I hope the Commission will take into account. These include intellectual property. Too often, we talk about intellectual property from one side only, but I hope that we will look at intellectual property in terms of including traditional knowledge. I also hope we will add transparency in government procurement as well as provision for issuing working visas of up to 24 months.
As we move towards a full EPA, I hope the Commission will involve all the Pacific states but, in the meantime, let us press ahead and get the interim EPA with PNG and Fiji on the books and working as a demonstration of what we can achieve in the future.
Member of the Commission. - Mr President, I would like to thank the rapporteur for his report and particularly for his positive attitude on consent to the interim Economic Partnership Agreement with the Pacific states of Papua New Guinea and Fiji. I hope that this House will follow his advice.
Consent by the European Parliament - for the first time on a trade agreement under the Lisbon Treaty - has important political significance because this is a trade agreement with a long-term development focus and because of the momentum it will provide to ongoing negotiations on the comprehensive EPA with the Pacific region.
Back in 2007, the immediate purpose of the interim agreement was to secure continued access to the EU market for those countries in the Pacific region which most depend on it, given the impending expiry of the Cotonou trade regime. The Commission's commitment to concluding negotiations on a comprehensive EPA with the Pacific region as a whole remains unchanged and we are currently engaged in negotiations with our Pacific partners.
We can go forward only if we accept the special nature of the Pacific region and tailor the EPA accordingly. We are talking about small and remote island states which differ greatly in their economic situation, development needs and relations with the EU. Some countries have 'least developed country' status and are therefore covered by the EU's Everything But Arms trade regime; some have little, if any, trade with the Union. We are therefore open to entering into the trade relationships that best suit the Pacific region as a whole, and the ongoing negotiations will inform the ultimate choices.
Whatever approach we opt for, it is absolutely crucial to ensure that any agreement will indeed contribute to the development of the countries concerned. That is why there is also financial assistance to enhance trade capacity. That is why we will allow partner countries in the developing world to exclude more sensitive products from the trade agreements: something that we would not allow other countries to do. In this context, I have duly taken note of the concerns expressed about the derogation in the interim EPA from the standard rules of origin for fisheries products.
It is precisely for development reasons that we granted this derogation and we did so on the basis of our informed judgment that Papua New Guinea's small market share makes it unlikely that its tuna exports could damage the interests of the EU industry. The European Union and Papua New Guinea have applied these rules provisionally since 2008 and, whereas export figures have fluctuated, no upward trend has been detected. Let me also reassure you that the Commission does not intend to offer similar arrangements to any other region.
The Commission will, in any event, closely monitor the implementation of the derogation and will report to Parliament on the basis of a study which will be prepared before the end of 2011.
Some of you were also present in September last year when the current elected Prime Minister addressed the INTA Committee. He expressed the readiness of his government to grant EU vessels and investors access to Papua New Guinea's waters. We take this oral declaration very seriously and we will continue to engage with our partners till it comes to fruition.
Parliament's consent will allow us to launch the implementation mechanisms provided for the agreement; one of these is the Trade Committee, which could be convened this spring and which provides a platform for raising all the issues relating to mutual obligations under the interim EPA. Your vote is therefore crucial to helping us move forward on this and other important issues.
With regard to Fiji, the country did sign the interim EPA but it does not apply it provisionally. This makes Papua New Guinea currently the only country provisionally applying the EU-Pacific interim EPA. Fiji continues, for the time being, to have access to the EU market under the Market Access Regulation, since the Council has not adopted trade sanctions. As you are aware, the EU decided to suspend development aid to Fiji because of the political situation in the country. Resumption of aid would presuppose progress in governance in Fiji and, in particular, a return to democratic principles of government, but at the moment, there is no tangible progress in Fiji in this regard.
The EPA we have discussed today is only an interim arrangement to ensure that access to the EU market is not lost. The Commission is fully committed to continue negotiations on a comprehensive EPA with the Pacific region.
Mr President, Commissioner, exemption from the rules of origin is based on a very serious calculation error by the Commission regarding its impact, not only on the EU tuna sector, which is very serious, but also on the Pacific region, which we are seeking to help. Meanwhile, the real beneficiaries are almost exclusively the greedy fleets from China and South-East Asia and their processing industries.
The Directorate-General for Trade established this exemption based on the fact that Papua New Guinea does not have the fishing capacity to exploit its resources. However, according to the most recent data from the Western and Central Pacific Fisheries Commission, there are 41 seiners under Papua New Guinea flags operating in the area, which, in 2009, had a catch total of almost 500 000 tonnes. Out of this catch, more than 75 000 tonnes ended up in the European Union (semi-processed and processed), which makes Papua New Guinea one of the six main exporters to the European Union. It is not, therefore, true, as you say, that in order to develop Papua New Guinea's fishing sector, other fleets needed to be given free entry.
Under no circumstances can the European Union shirk its commitment to sustainable development. However, we are seeing that, under the protection of this exemption, and in order to bring in Asian investors, Papua New Guinea has amended its legislation so that it is not possible to make complaints about environmental damage, and has implemented investment rules that allow local workers and cheap labour from Asia to be hired, along with the worst imaginable labour standards.
If we add to this the fact that, in the regional fisheries organisation that I mentioned, Papua New Guinea is leading other countries in flatly refusing to sign up to any international rules to manage and control fisheries, the result is that, while the Directorate-General for Maritime Affairs and Fisheries is going the whole hog to combat illegal fishing, others are opening their doors to it. Commissioner, I have just come back from the Western and Central Pacific Fisheries Commission, and I am well aware of the position that Papua New Guinea has taken. I therefore maintain the position of the Committee on Fisheries of asking for the exemption to be suspended in the review of the agreement that we are discussing.
on behalf of the PPE Group. - Mr President, as shadow rapporteur for the PPE Group, I would like to start by saying that we welcome the increasing role of the EU as a trading power in every region of the world, including the Pacific region.
The agreement, as it is now, is not a perfect one, not least because it is not a comprehensive EPA, but only an interim one. We hope that the Commission will be in a position to negotiate, in due time, a comprehensive EPA including a larger number of countries in the region.
Secondly, the current agreement concerns only a small part of EU trade, since the share of EU trade accounted for by the whole of the Pacific region is just 0.06%, and yet some areas have caused us concern, most notably on the issue of the derogation from the rules of origin for fishery products.
In our resolution, we raise our concern that a number of countries, such as the Philippines, Thailand, China, the United States, Australia and others, will be able to take advantage of this derogation and potentially export large quantities of processed fisheries products to the EU, potentially harming the interests of the EU fish processing and canning industry.
We therefore encourage the Commission to act on Parliament's request for it to conduct an impact assessment study and, in the event that the assessment demonstrates a destabilising effect on the EU's fish processing and canning industry, for it to initiate the procedure leading to suspension of the exceptional arrangements in this agreement regarding rules of origin.
Mr President, the current Interim Partnership Agreement signed in November 2007 by the European Commission and the states of Papua New Guinea and Fiji was heavily criticised by civil society and politicians in the Pacific region. They highlighted the adverse impact the agreement has had on the level of regional solidarity and the political desire for economic integration in the region.
The region was split into groupings which negotiated on an individual basis and under pressure to reach an interim agreement with the European Commission. At the same time, granting originating product status and an exemption from EU customs duties for fish products originating from Papua New Guinea and Fiji is believed to have led to a processing centre for these products, including some non-originating products, being set up by companies from neighbouring countries with the aim of enjoying the benefits of the exemption.
This process would have an adverse impact on the industry, workers and local incomes, given that the fishing industry is one of the most important creators of jobs in these countries. It would also mean unfair competition for EU products. As a result, the agreement may have had the opposite to the desired effect.
Therefore, the European Commission must ensure that the future partnership agreement will make a contribution both to the development of a sustainable local fishing industry which creates jobs and to closer regional integration, for instance, through negotiating the future agreement with the entire Pacific region.
on behalf of the Verts/ALE Group. - Mr President, one of the objectives of the EPAs is to promote regional integration. What we have seen so far is that this is not happening. On the contrary, in the case of the Pacific, the EU is undermining unity by offering interim agreements to some ACP countries, with special conditions attached.
The derogation from the rules of origin for fish processed in Papua New Guinea and Fiji is an example of this. I believe that this derogation is potentially hazardous and that it must be thoroughly evaluated in 2011, as already agreed.
I say this because it is important to have facts when discussing this matter. What are the effects on global fish stocks, on employment and on the environment in Papua New Guinea? What are the social conditions of the workers? All this must be fully and transparently assessed, and then the derogation may or may not be abolished on that basis, and not on the basis of complaints from the Spanish fishing industry which, itself, fishes in Papua New Guinea but never lands fish there - and, by the way, does not pay customs duty when it sells the fish as European on the European market.
Mr President, Commissioner, I think that it is a slight exaggeration to call the Interim Economic Partnership Agreements 'Pacific Agreements', since, of the 15 ACP States in the area, only two are signatories to them.
Obviously, these agreements more often take the form of bilateral agreements than of genuine regional agreements, bilateral agreements which deviate from the much vaunted objective of the EPAs, namely, regional integration. It is hard not to see in this an illustration of what members of civil society are complaining about, in the Pacific as well as in Africa, namely, the fact that a number of ACP countries have been forced to sign individual agreements because the Commission has not managed to turn the EPAs into a genuine instrument of development partnership.
The strong pressures exerted on the ACP States by the European negotiators were criticised by the ACP countries themselves during the 92nd Session of the ACP Council of Ministers, which took place in Brussels from 8 to 12 November 2010. The reality of the EPAs negotiated by the European Commission is so tragic that they failed even before they came into force. They were such a failure that a number of ACP countries are asking the Member States of the European Union to examine the possibility of revising the negotiating mandate given to the European Commission in June 2002.
(DE) Mr President, in conjunction with the current market situation, the reform of the EU sugar market regime will result in the EU sugar price falling below the international price.
With this price situation, the long-term supply commitments with the sugar cane producers in Africa, the Caribbean and the Pacific will probably be very difficult to maintain. The fact that farmers in the ACP countries would prefer to sell their goods at higher prices on the world market instead of selling them cheaply in the EU may have contributed to the difficulties experienced in connection with the new ACP agreements. If this incentive is now being removed and, at the same time, they have to accept a most favoured nation clause, coupled with the fact that the state revenue will fall as a result of the loss of revenue from duties, it is no wonder that the ACP countries were so hesitant.
In this regard, attention surely needs to be paid to fisheries, and not only whether Papua New Guinea and Fiji have granted other trade partners access to their fishing waters. Perhaps we should also investigate whether the accusations are correct that, for example, on account of the EU restrictions and catch quotas, the Spanish fishing fleet has relocated to the Pacific and is fishing there under a foreign flag.
(ES) Mr President, I would also like to express my concern regarding the impact of this agreement on the canned tuna fishing sector, which is very important in Spain and particularly in Galicia, my constituency.
This negative impact is, as has been said, due to an unprecedented and ill-founded concession: the exemption from the rules of origin for processed fish products, when requested, due to not having sufficient indigenous raw materials.
That was the first thing that Papua New Guinea did, and the exemption is being applied. Papua New Guinea is thus becoming a major platform for the processing and export of tuna from the European industry's major competitors: the Philippines, Thailand, China and the United States. It is really they who are the major beneficiaries of the agreement.
It is estimated that this tuna production will ultimately amount to 400 000 tonnes per year, destined for the European market, which currently consumes a total of around 710 000 tonnes. The impact will be very serious, as the prices of the tuna from Papua New Guinea are one third lower than the price of European tuna, due to the country's low wages and non-existent environmental standards.
In my region, Galicia, this is considered to be unbeatable competition, which will have serious consequences for employment. I want the impact assessment announced by the European Commission to be as rigorous as possible and to take into account the short and medium-term consequences of this exemption from the rules of origin.
I hope that it will put an end to the application of this exemption as soon as possible. It is an exceptional and temporary measure, but it appears that in Papua New Guinea, they consider it to be a permanent one: otherwise, the investments would not be made. I also hope that this exemption is not included in other agreements or in the final agreement. Currently, however, there is a problem with the provisional agreement, and it must be rectified.
(ES) Mr President, as is being said here, the partnership agreement with Papua New Guinea and Fiji includes an exemption from the rules of origin. As the rapporteur said, it particularly affects tuna. What do we want from this agreement? We want the fisheries sector to develop and poverty to be overcome in these archipelagos: in other words, we want development aid.
However, what negative effects are there due to third countries benefiting from this preferential treatment?
Here, we are hearing the complaints that are being made. We want a balanced situation. The Commission has just told us that there is clear research, but the opinion being expressed here is that this is not the case. In 2008, it was said that there was no distortion of any kind, and we were told that there would be an impact assessment.
We want a balanced situation. We want a review, consultation and checks. We want to know whether this agreement is aiding development in this archipelago. We also want to know whether health measures - which are very important for imported products - are being complied with, along with sustainable fisheries management, and combating illegal fishing, which is essential. Another very important element that would show us how the third countries that may be based in Papua New Guinea work is compliance with international employment rules.
We want to maintain this agreement and help it to be fulfilled, but we also want this agreement to be used to benefit the development of Papua New Guinea and Fiji and not to damage the Spanish industry.
(FR) Mr President, Commissioner, ladies and gentlemen, I wish to draw your attention to the derogation from the rules of origin granted to Papua New Guinea concerning processed fishery products, especially canned tuna. I believe that the derogation is extremely dangerous.
This ACP country benefits from preferential access to the European market; that is, from a total exemption from all customs duties on the canned tuna that it exports to our market. I am not questioning the development policy implemented by the agreement. However, the derogation from the rules of origin on canned tuna is totally unacceptable.
This derogation allows external operators to set themselves up in Papua New Guinea, and so it benefits jobs and the local population only to a very limited extent. We must allow development aid, but fair and effective aid which benefits the regions concerned.
Community imports of tuna increased from 9 200 to 16 200 tonnes between 2008 and 2009. They doubled in just one year. This phenomenon can only get worse if this derogation is maintained. What is more, these products do not respect the same social, health and preservation standards for resources that are imposed on European products. In particular, it is impossible to verify the origin of catches.
Ladies and gentlemen, has the European Commission not taken the time to read my report on the origin of imports of fishery and aquaculture products in the European Union?
If not, the situation is hopeless. We cannot sacrifice European jobs and the quality of the products sold on the European market in this way. I do not want a situation which will have a destructive effect on the European processing industry to be introduced indefinitely.
(DE) Mr President, Commissioner, ladies and gentlemen, as coordinator for the Committee on Fisheries, I find the fisheries aspect of this interim agreement particularly interesting. In this regard, there were a few controversial issues at the start with regard to the relaxation of the rules of origin for Papua New Guinea. I support the Commission's idea of using this relaxation to stimulate the economy of one of the poorest countries in the world. I am convinced that this is also something that should be of concern to those of us involved in fisheries policy. At the same time, I can understand the concerns of the European industry, but I cannot honestly imagine that the relaxations granted will lead to Papua New Guinea becoming a serious competitor of our canning industry.
However, we need to be vigilant, because it will clearly not help anyone if we relocate half our canning industry to the Pacific region. In this regard, I have to say, however, that during the debate on this agreement, we have been presented with very contradictory information regarding the question of the extent to which investments are being made in Papua New Guinea and which states are profiting indirectly from the relaxation of the rules of origin. I would therefore urgently call on the Commission to closely monitor the application of this derogation and to submit a report to Parliament in a timely manner on the impact on Papua New Guinea's development and on the European canning industry. If this arrangement does not have the desired effect in Papua New Guinea and entails unacceptable losses for European companies, we will have to make a different decision when we come to negotiate the final agreement. Please keep us informed of developments.
(ES) Mr President, I would first like to clarify that I am in favour of strengthening trade links between the European Union and Papua New Guinea that promote the development of the region, but it must be sustainable development.
I sincerely believe that this agreement, as it currently stands, is not a good one. I am entirely against one clause of the agreement, which I consider to be unfair: the exemption from the rules of origin, because not only does it endanger the sustainable development of Papua New Guinea, but, as we have heard here today, it endangers a whole European industry: the canning industry. This concession should have been absolutely exceptional, and it should not have been applied in the case of Papua New Guinea. Moreover, let us not forget the serious precedent that this measure is setting, and will set, for future European Union negotiations.
In my opinion, there needed to be a much clearer and firmer resolution in this respect, stating categorically that, at the next review of the Interim Partnership Agreement, the exemption from the rules of origin will be permanently suspended. I therefore want to ask the Commission to take into account the dramatic consequences that this concession is going to have, firstly, for the European canning industry, and secondly, for the sustainability of the environment and natural resources of Papua New Guinea, and the very negative precedent being set for future negotiations. However much the Commission has said that it will not be a precedent, the pressure will be there. I therefore ask the Commission to decide to put an end to the exemption from the rules of origin as soon as possible.
Mr President, I actually came down to participate in the next debate but I have been watching this debate from my office and I am concerned, like others who have spoken in the debate here, about the idea of flexibility on rules of origin.
In the last seven days, there was a programme on British television, part of a whole Channel Four series about the fishing industry, in which, I am afraid, the European Union's fisheries policy came in for severe criticism, and we are getting lots of e-mails from concerned citizens.
This specific issue did not arise, but I would just like to stand up and support those colleagues who have expressed huge concern about a proposal that is supposed to be positive as a development tool but, in fact, could be quite negative, not just from a European perspective, but also for the very countries we are trying to assist.
Member of the Commission. - Mr President, this was an extremely interesting debate. There is poverty in the world. We need to deal with it. One way would be the transfer of financial resources, but it is much better to give the people the opportunity to make a decent living from the work they do. The three tuna processing facilities in Papua New Guinea which are authorised to export tuna to the EU employ around 5 700 people, most of whom are women. Jobs are at stake in Papua New Guinea, which is one of the most poverty-stricken countries.
When it proposes derogations, the Commission takes due account of the risks involved and looks to create safeguards. The Commission takes the view that it is highly unlikely that Papua New Guinea's exports will cause any serious disruption to the EU's fishing and canning industry given the low volume of trade between Papua New Guinea and the EU, and Papua New Guinea's low market share in the EU tuna market of around 3% in recent years. Provisional application dates from 2008, and we have some experience with figures. It will not cause any disruption to Europe's fishing or canning industries. The development of trade flows will be further analysed in a study on the effect of the implementation of the special rules of origin for fishery products which will be prepared in 2011.
In addition, the Commission will monitor trade with PNG and will not hesitate to take appropriate measures if a serious disturbance of the EU market becomes evident. The Interim Agreement explicitly allows for the application of such measures in its Chapter 2 on trade defence instruments. There is no indication at this stage of any negative impact of Papua New Guinea's exports of fishery products on the canning industry in other ACP or GSP+ countries. This aspect will also be looked at in the study I have just mentioned.
I should like to add that, independently of any special rules of origin or preferential trade agreements, countries and companies exporting fish or fishery products to the EU will always have to comply with the regulation on illegal, unreported and unregulated fishing and with the EU's health and food safety requirements. I believe that the Commission has considered the matter very carefully before bringing this measure forward.
I shall now turn to a broader issue: the EPA in general. Trade is far from simple. As I have said, the only way to eradicate poverty is to allow growth in the developing world. It is true that regional cooperation is rather difficult at the start. It is not just trade agreements that make regional development happen. That is why we have earmarked EUR 45 million for aid for trade in the Oceania region. This is three times more than was provided for under the ninth EDF. It is only by facilitating trade flows that you can expect regional trade to take place. If we look at all developing countries, basically all trade is based on monoculture - one particular export item with a high fluctuation rate. This has a highly disruptive effect in the countries concerned.
When we talk about migratory flows, security, safety and justice in the world, we cannot just say that we do not care about it. We should care about it, and our departments have carried out an extensive study. We are proposing very decent measures which are completely in line with all the European Union's objectives.
I believe that the measure is right and that the necessary safeguards are in place in case anything goes wrong. I believe we have judged this correctly and I therefore lend my support to this agreement.
author. - Mr President, I will be brief. I find myself almost, indeed entirely, in agreement with the Commissioner on this subject.
Firstly, to repeat, it is important that we sign the interim EPA because, if we do not, existing trade preferences for Papua New Guinea and Fiji will disappear, under the WTO ruling. The interim EPA is precisely that: it is an interim arrangement, and I agree with all the colleagues who say that our objective in the long run should be a full, comprehensive EPA with all the Pacific countries, encouraging regional integration in the Pacific. But we have to take this step at the moment to ensure the continuation of preferences for the two largest countries in the Pacific region.
On fishing, the Commission has made it very clear that what we have here is an exception. This will be the only derogation. There are no other parts of the world to which we intend giving such a derogation. Why are we giving a derogation to Papua New Guinea? I will tell you: it is because Papua New Guinea is literally on the other side of the world, and the likelihood of EU fishing fleets exploiting that area extensively is limited, although they are free to do so. There is nothing to stop EU fishing fleets fishing in Papua New Guinea waters and landing their catch and getting their catch canned in Papua New Guinea - and, as has been said earlier, that would be very good for development, and indeed we should encourage it.
But the situation at present is that Chinese boats, Thai boats and boats of other Asian nationalities are fishing in Papua New Guinea's waters and landing their fish back in their own country, giving no opportunity for development in Papua New Guinea.
There is a development opportunity here in terms of providing jobs, particularly for women. We often complain that we do not do enough in our development policy to encourage downstream activity. Here, we are actually doing something positive for downstream activity. As the Commissioner has said, in order to qualify, the fish still needs to meet all the standards under the regulation on illegal, unreported and unregulated fishing. It has to meet all our sanitary and phytosanitary conditions. That is absolutely essential. The three factories in Papua New Guinea meet these standards at the moment and are providing useful jobs. If we have a sudden increase in the number of factories, and a sudden surge in imports from Papua New Guinea, then, of course, we will have to revisit the situation and potentially take action.
At the moment, however, the statistics speak for themselves. This agreement has been in place since 2008. There has been no surge. There is no threat to the European tuna industry. I have met, as rapporteur, with the leaders of the Spanish tuna industry and they themselves have said to me that there is no current threat. What they are worried about is the future. They accept that at the moment, there is no serious threat to the EU industry. So let us not exaggerate the situation. Let us not make a poor developing country pay for our preoccupation with our own self-interest.
I have received one motion for a resolution tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 19 January 2011.
Written statements (Rule 149)
The Interim Partnership Agreement between the European Community and Fiji and Papua New Guinea intercedes in the complicated and complex integration process in the Pacific region. Unfortunately, it provides almost no development support for either of the two states. I would like to remind you that the military coup in Fiji in 2006 was unanimously condemned by the European Parliament, the Council and also by the Commission. With the conclusion of this trade agreement, the dictatorship that has been in place up to now will be recognised as a contracting party of sorts. The efforts of our partners in Australia, New Zealand and other countries of the region to restore democracy in Fiji will be undermined by this agreement. When I criticised the suppression of democracy by the military in Fiji in our meeting of the Committee on International Trade, the response from its representatives was: 'But we are in control!' What I regard as sheer cynicism, seems now to satisfy the demands of the Commission for the legitimacy of its fellow contracting parties. My group will vote against this agreement. I am in favour of suspending the agreement until democracy is restored in Fiji.